July 23 2015


               IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                      Case Number: AF 14-0356

                                       AF 14-0356
                                   _________________


JUDICIAL STANDARDS COMMISSION RULES                               ORDER

                                    ________________


       Pursuant to Article VII, Section 11 of the Montana Constitution, § 3-1-1105(2),
MCA, authorizes, the Judicial Standards Commission to make rules for the conduct of its
affairs consistent with Title 3, chapter 1, part 11, MCA. In January of 2015, on behalf of
the Commission, we made available for public comment revised Judicial Standards
Commission Rules as proposed by the Commission. No comments were filed during the
comment period.       Following additional review, the Commission made several
non-substantive corrections and clarifications, and now has submitted its final proposal to
revise and clarify the rules. The process having concluded,
       IT IS NOW ORDERED that the Clerk of this Court is directed to file the revised
Rules as adopted by the Judicial Standards Commission. The Clerk is further directed to
provide notice of the revised rules to the State Law Library for inclusion on the
Commission’s website; to Thomson Reuters; to LexisNexis; and to the State Bar of
Montana, with the request that the State Bar provide notice of the new rules on its
website and in the Montana Lawyer.
       The Clerk shall provide a copy of this Order to the Chair of the Judicial Standards
Commission.
       DATED this 23rd day of July, 2015.
                                                 For the Court,


                                                 /S/ MIKE McGRATH